Citation Nr: 1608801	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-03 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for alcohol abuse, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1992 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2015 decision, the Board granted entitlement to service connection for PTSD, migraine headaches, and a right shoulder disability.  As part of the reasons and bases for the grant of service connection for PTSD, the Board concluded that service connection for the Veteran's diagnosed alcohol abuse was precluded by law.  The Board also remanded the issues of entitlement to service connection for a right hip disability and a low back disability.  

A November 2015 Joint Motion for Remand (JMR) vacated the portion of the April 2015 Board decision that denied entitlement to service connection for alcohol abuse and as the Board failed to address whether the Veteran's alcohol abuse was secondary to any of her service-connected disabilities.  The case has been returned to the Board for action consistent with the JMR.

The JMR also instructed the Board to consider whether the Veteran's alcohol abuse demonstrates and increased severity of her PTSD disability.  The Board notes that the issue of a higher rating for the Veteran's service-connected PTSD is not currently before the Board as the Veteran did not file a notice of disagreement with the rating decision that implemented the Board's grant of PTSD.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Additionally, in a February 2016 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and right hip limitation of motion.  As these are considered full grants of the benefits sought on appeal, the issues are no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Again, the November 2015 JMR instructed the Board to consider whether the Veteran's alcohol abuse is secondary to her service-connected disabilities.  

The Board notes that a February 2010 VA examiner diagnosed the Veteran with PTSD, alcohol abuse, and depressive disorder, not otherwise specified on Axis I, and a borderline personality disorder on Axis II.  The examiner noted that he was unable to differentiate given the symptom overlap between the Axis I and Axis II disorders.  The examiner also noted that the use of alcohol increases the severity of all reported symptoms.  The examiner concluded that the Veteran's abuse of alcohol was likely a result of childhood sexual abuse.  However, the examiner did not address whether the Veteran's alcohol abuse was caused and/or aggravated by her service-connected disabilities.  As such, the Board finds that a remand is necessary to determine the nature and etiology of the Veteran's alcohol abuse.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence.  Specifically, the RO should attempt to obtain any outstanding VA treatment records dated September 2015 to the present.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA psychiatric examination.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.

The examiner is asked to provide an opinion addressing the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse was caused by any of her service-connected disabilities?

(b) If the answer to the question presented in paragraph (a) is "no," is it at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse was aggravated by her service-connected disabilities?  In this context, "aggravation" has occurred when it is medically determined that the alcohol abuse increased in its severity beyond its normal clinical course.   

In so opining, the examiner should address the other lay and medical evidence of record.  

The Board notes that the Veteran is service-connected for PTSD, migraine headaches, asthma, bilateral hammertoes, cervical radiculopathy of the right upper extremity, cervical spondylosis, frontal sinusitis, degenerative disc disease of the lumbar spine, right hip limitation of motion, vasomotor rhinitis, and bursitis fifth toe.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After completing the above, and any additional development deemed necessary, the issue should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




